Citation Nr: 0120420	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  99-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a herniated disk, C6-7, 
status post cervical diskectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1979 and from November 1990 to July 1991.  He had 
various periods of inactive duty training with the United 
States Army Reserve, including a period in November 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought.

In June 2001, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2001).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  While on inactive duty for training in November 1993, the 
veteran sustained a hard fall from a parachuting accident in 
the line of duty.   

3.  A cervical injury manifested by gradually worsening 
symptomatology over the course of the following year is 
attributable to the parachute accident in November 1993. 



CONCLUSION OF LAW

A herniated disk, C6-7, status post cervical diskectomy was 
incurred as a result of injury in military service.  38 
U.S.C.A. §§ 101(24), 1101, 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§  3.6(a),(d), 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for residuals of an injury sustained in a 
parachute jump during inactive duty for training. 
Specifically, the veteran maintains that, while performing a 
parachute jump with his reserve unit in November 1993, he had 
to make a hard landing and was injured and that this incident 
led to his development of his current cervical disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty, active duty for training or for 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. §§ 
3.6 (a)(d), 3.303.  Thus, the veteran's duty status at the 
time of the parachute jump, i.e. inactive duty for training, 
would not have any preclusive effect vis-à-vis an injury 
incurred at such time.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with a decision in this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim in the 
statement of the case issued in November 1998 as well as in 
numerous other correspondence.  Although the veteran was 
informed of the evidence needed to establish a "well-
grounded" claim, which is no longer a valid basis for 
service connection, see VCAA, supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  The RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file, and there 
are numerous private medical records in the file.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  In short and for reasons 
more fully explained below, the Board concludes that the duty 
to assist has been satisfied, as well as the duty to notify 
the veteran of the evidence needed to substantiate his claim, 
and the Board will proceed with appellate disposition on the 
merits.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be evidence of a residual disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In this case, it is undisputed that the veteran sustained 
injuries in a parachute fall in November 1993.  A Statement 
of Medical Examination and Duty Status, DA Form 2173, 
completed on December 22, 1993 details that the veteran was 
injured in a parachute landing on November 21, 1993.  The 
report indicates that the veteran sustained an avulsion 
fracture of the left foot as well as lumbar and thoracic 
strain.  The report details that the multiple injuries were 
incurred while the veteran was in an inactive duty for 
training status and that the injuries were in the line of 
duty.  The report indicated that the veteran was treated at a 
private regional medical center in Tullahoma, Tennessee.  
Efforts to obtain pertinent copies of the treatment records 
have been unsuccessful, which, according to the veteran, is 
because the private facility has changed hands several times 
since 1993.  Several buddy statements, attesting to the fact 
that the veteran sustained a hard fall, have also been 
submitted.  Treatment records immediately after the parachute 
accident focus on the fractured foot without reference to any 
back complaints.  

The record also contains private treatment records [Magnetic 
Resonance Imaging (MRI)] from August 1994, less than nine 
months after the parachuting accident, supporting the 
presence of a cervical disk herniation at C6-7.  The 
physicians evaluating the MRI noted onset of neck and arm 
pain some months earlier and with gradual worsening of 
symptomatology.  The veteran underwent a cervical diskectomy 
at C6-7 in September 1994.  There is no evidence of the 
veteran having sustained any cervical injury after the 
parachute incident in November 1993 and before the surgery.

A VA examination was afforded in September 1997, which in 
part relied upon history provided by the veteran to the 
effect that he sustained a cervical and lumbar spine injury 
in a parachute jump in November 1990 [sic].  The physician 
associated the veteran's current cervical pathology to the 
accident in 1990 [sic].

Efforts to obtain the veteran's service medical records from 
his reserve unit have been unavailing.  In this regard, where 
service medical records are missing, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Moreover, when such records are 
those of another Federal department or agency, VA's efforts 
to obtain these records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  See VCAA, supra and see also Hayre v. West, 
188 F. 3d 1327 (Fed. Cir. 1999).  However, in light of the 
Board's disposition of this claim, the Board perceives no 
prejudice to the appellant by adjudicating the claim.  See 
Bernard v. Brown. 

There is some question as to whether the benefit of the doubt 
rule is even applicable to the situation at hand inasmuch as 
the service status was inactive duty for training.  See La 
Ruan v. West, 11 Vet. App. 80, 85 (1998).  That 
notwithstanding, the Board considers that the record is 
otherwise adequate to support the claim.  

The Form 2173 supports that the incident occurred and is 
further substantiated by witness statements.  Moreover, the 
veteran likely sustained a fracture of his foot in November 
1993, which, at the time, was probably more painful, 
considering that the cervical pathology manifested by 
gradually worsening symptomatology over the course of the 
following year.  It is, therefore, not unreasonable that 
records following hospitalization for the parachute incident 
should focus exclusively on the foot injury.  The fact that 
the veteran did not initially attribute his cervical problem 
to the parachute injury, likewise, should not operate to 
exclude the claim.  His opinion as to medical matters is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and Espiritu 
v. Derwinski.  The VA examination from September 1997 
provides an association between the parachute incident and 
the cervical pathology.  

In conclusion, the Board finds that while the evidence is not 
fully unequivocal, it is nevertheless adequate to establish 
entitlement to service connection for a herniated disk, C6-7, 
status post cervical diskectomy, when the legal obligation to 
resolve reasonable doubt in favor of the veteran, is taken 
into consideration.


ORDER

Entitlement to service connection for a herniated disk, C6-7, 
status post-cervical diskectomy is granted.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

